DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 07/26/2022.
Claims 1, 2, 4, 5, 10, 11, 13, 14, 16, 19, and 20 have been amended.
No claims have been added or cancelled.
Claims 1-20 are pending and are presented for examination on the merits.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distribution and redistribution engine” in claims 1 and 10. (Note: according to Merriam-Webster dictionary, as a nonce word, “engine” means “a mechanical tool” which is generic and no structural meaning in this term.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “distribution and redistribution engine” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification filed on 09/19/2019 does not disclose any particular structure, either explicitly or inherently, to perform the function of the “distribution and redistribution engine” ([0081]-[0083], [0091] and Fig. 4). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
By virtue of their dependence, the dependent claims are similarly rejected.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          As described above, the disclosure does not provide adequate structure to perform the claimed function of the “distribution and redistribution engine” ([0081]-[0083], [0091] and Fig. 4). See MPEP 2163. Applicant is reminded that the written description requirement applies to both original and amended claims. See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010):
(“Requirement, in 35 U.S.C. §112, to provide separate written description of invention applies to original claims.).
By virtue of their dependence, the dependent claims are similarly rejected.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, 9, 10, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 8370264), in view of Reed (US 10579974), further in view of Grassadonia (US 10055715), and Xue (CN 107563747).
Regarding claim(s) 1, 10, and 19, Wei discloses:
          at least one processor (Fig. 1 element 104 of Wei); 
          a communication interface communicatively coupled to the at least one processor (Fig. 1, element 120, 130 of Wei); and 
          memory storing computer-readable instructions (Fig. 1 element 106, and Col 4 lines 19-33 of Wei) that, when executed by the at least one processor, cause the computing platform to: 
          receive, via the communication interface, a transaction request from a participant (By disclosing, “At block 202, a transaction request is received from a customer at a server system of a seller via an electronic commerce website” (Col 9 lines 34-36 of Wei)); 
         identify a user associated with the transaction request (By disclosing, “At block 202, a transaction request is received from a customer at a server system of a seller via an electronic commerce website. Moving to block 204, the server system identifies a customer account based on an identity of the customer. In one embodiment, the customer identity is determined based on identification information requested and received from the customer or based on information related to a computing device or Internet connection from which the transaction request is received.” (Col 9 lines 34-42 of Wei)); and
          establish, via the communication interface, a first connection with a user computing device and, while the first connection is established, transmit to the user computing device transaction information which, when executed by the user computing device, causes a notification to be displayed on the user computing device (By disclosing, “The notification message 700 includes message text 702 indicating that a financial instrument other than a first financial instrument has been used to collect a payment denied by a first financial provider corresponding to a first financial instrument with respect to a transaction requested by a customer to whom the notification message 700 is sent” (Fig. 6, Fig. 7, Col 14 lines 15-55 of Wei)). 
         Wei does not disclose:
         identify a plurality of linked digital wallets associated with the user, wherein each digital wallet of the plurality of linked digital wallets comprises a lightweight node of a decentralized peer-to-peer network;
          execute an algorithm for determining an exchange rate associated with each of the plurality of linked digital wallets and, based on a result of the algorithm, designate at least two linked digital wallets for the transaction request;
          determine, based on the exchange rate, whether an amount specified in the transaction request is larger than an available amount in each of the plurality of linked digital wallets; 
          complete, by a distribution and redistribution engine, the requested transaction using a first amount of a first cryptocurrency from a first linked digital wallet and a second amount of a second currency from a second linked digital wallet.
          However, Reed teaches:
          wherein each digital wallet comprises a lightweight node of a decentralized peer-to-peer network (By disclosing, “The digital asset wallet client 234 may be the user interface for accessing and/or transacting with the digital asset” (Col 17 lines 31-33 of Reed); “Wallet nodes 122 may originate digital asset transactions” (Col 12 lines 18-32 of Reed); and “User wallet nodes 310 may be the lowest level of the logical hierarchy” which teaches that wallet nodes are lightweight nodes (Col 19 lines 19-29 of Reed)).          
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wei in view of Reed to include techniques of wherein each digital wallet comprises a lightweight node of a decentralized peer-to-peer network. Doing so would result in an improved invention because this would allow the node to submit wallet transactions to a blockchain network for storing, thus the wallet transactions can be stored in a transparent, immutable blockchain database. 
           Grassadonia teaches:
           execute an algorithm for determining an exchange rate associated with each of the plurality of linked digital wallets, (By disclosing, “payment service can select which of the payment accounts that are associated with customer profile 132 that has the most favorable exchange rate for the customer” (Col 17 lines 34-39 of Grassadonia)); and
          store cryptocurrency in digital wallets (By disclosing, “customer 104 may have a balance of cryptocurrency stored in third party digital wallet 212 on customer 104's computing device 103 unrelated to payment service 108 and customer 104 can transfer all or a portion of the balance of the cryptocurrency stored in third party digital wallet 212 to payment service 108 as is well known to those of skill in the art” (Col 8 lines 5-12 of Grassadonia)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Wei and Reed, in view of Grassadonia to include techniques of execute an algorithm for determining an exchange rate associated with each of the plurality of linked digital wallets and store cryptocurrency in digital wallets. Doing so would result in an improved invention because this would provide the best exchange rate to the user to perform the transaction, thus improving the financial benefits of the user. Doing so would also allow a user to make a payment with cryptocurrencies, thus improving the user convenience of the claimed invention.
         Xue teaches:
         identify a plurality of linked digital wallets associated with the user (By disclosing, “when the online shopping or on-line shopping, the existing technology not only supports the user using some electronic wallet account, bank card, bussiness and electronic card in the account to make a payment, but also supports the use of combination of a plurality of account for payment” ([0003] of Xue); and “if the account balance of the first account is less than order of the amount to be paid, then continuing payment will cause failure of payment, the payment server or terminal through sum comparing and finding the condition, and reminding the user to select the second account payment order the remaining portion of the amount, if the account balance of the second account is still less than the payment order the rest part, the payment server or the terminal will continue to judge and prompt the user to select the third account to pay” ([0042] of Xue));
         based on a result of the algorithm, designate at least two linked digital wallets for the transaction request (By disclosing, “account mechanism information of the payment account of the user can be different, the opening mechanism can be an electronic wallet service provider (e.g., VISA, Cash, Mondex, etc.)” ([0041] of Xue); “according to the account information and additional information for determining to combine the payment member and/or the payment amount…, said account additional information comprises at least one of the following items: preferential force, commission, payment rate, interest rate, exchange rate….” ([0038]-[0041] of Xue); a user can designate two accounts, and transfer a first amount from a first account, a second amount from a second account to a virtual account for making a payment for the order ([0059] of Xue));
        determine, based on the exchange rate, whether an amount specified in the transaction request is larger than an available amount in each of the plurality of linked digital wallets (By disclosing, “according to the account information and additional information for determining to combine the payment member and/or the payment amount…, said account additional information comprises at least one of the following items: preferential force, commission, payment rate, interest rate, exchange rate….” ([0038]-[0041] of Xue); and “if the account balance of the first account is less than order of the amount to be paid, then continuing payment will cause failure of payment, the payment server or terminal through sum comparing and finding the condition, and reminding the user to select the second account payment order the remaining portion of the amount, if the account balance of the second account is still less than the payment order the rest part, the payment server or the terminal will continue to judge and prompt the user to select the third account to pay” ([0042] of Xue)); 
          complete, by a distribution and redistribution engine, the requested transaction using a first amount of a first currency from a first linked digital wallet and a second amount of a second currency from a second linked digital wallet (By disclosing, the user may have a plurality of linked payment accounts for making a payment with a combination mode ([0040] of Xue); and “if the account balance of the first account is less than order of the amount to be paid, then continuing payment will cause failure of payment, the payment server or terminal through sum comparing and finding the condition, and reminding the user to select the second account payment order the remaining portion of the amount” ([0042] of Xue); and “when two or more than two account using a different currency, but also considers the influence of currency exchange rate” ([0048] of Xue)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Wei, Reed and Grassadonia, in view of Xue to include techniques of identify a plurality of linked digital wallets associated with the user; based on a result of the algorithm, designate at least two linked digital wallets for the transaction request; determine, based on the exchange rate, whether an amount specified in the transaction request is larger than an available amount in each of the plurality of linked digital wallets; and complete, by a distribution and redistribution engine, the requested transaction using a first amount of a first currency from a first linked digital wallet and a second amount of a second currency from a second linked digital wallet. Doing so would result in an improved invention because this would allow the user to combine two or more accounts for making a payment, and the user can select the optimized combination to maximize user benefits ([0030] of Xue).

Regarding claim(s) 8, Wei discloses:
           receive, from the user computing device, information responsive to an inquiry contained in the notification, (By disclosing, “the notification module 112 is executable by the processor 104 to send or not send such a notification based on customer preferences associated with the customer account” (Col 7 line 64- Col 8 line 25 and Fig. 7 of Wei); and “For instance, an e-mail sent by the server system to the customer e-mail address includes a selectable indicator, such as a one-click indicator, of an option to modify the electronic wallet to select the second financial instrument as the preferred financial instrument. If the server system determines that it has received such a command, the method proceeds to block 318, and the server system can change the electronic wallet data to designate the second financial instrument as the preferred financial instrument” (Col 11 lines 16-25 of Wei)).
          Wei does not expressly disclose:
          wherein a transaction confirmation is transmitted to the participant after receiving the responsive information.
           However, Grassadonia teaches:
           wherein a transaction confirmation is transmitted to the participant after receiving the responsive information (By disclosing, “Payment application 210 can receive a selection (306) by customer 104 of a cryptocurrency as the payment option” (Col 11 lines 1-2 of Grassadonia); and “Payment service 108 can then send a transaction confirmation to POS device 105.” (Col 13 lines 9-10, and Fig. 4A step 320 of Grassadonia)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receive, from the user computing device, information responsive to an inquiry contained in the notification, in view of Grassadonia to include techniques of a transaction confirmation is transmitted to the participant after receiving the responsive information. Doing so would result in an improved invention because this would allow the participant acknowledge the result of the transaction, thus improving the overall user convenience of the claimed invention.


Regarding claim(s) 16, Wei discloses:
          receiving, by the at least one processor, from the user computing device information responsive to an inquiry contained in the notification (By disclosing, “For instance, an e-mail sent by the server system to the customer e-mail address includes a selectable indicator, such as a one-click indicator, of an option to modify the electronic wallet to select the second financial instrument as the preferred financial instrument. If the server system determines that it has received such a command, the method proceeds to block 318, and the server system can change the electronic wallet data to designate the second financial instrument as the preferred financial instrument” (Col 11 lines 16-25 of Wei)); and
         wherein an allocation information is generated in part based on the responsive information (By disclosing, “For instance, an e-mail sent by the server system to the customer e-mail address includes a selectable indicator, such as a one-click indicator, of an option to modify the electronic wallet to select the second financial instrument as the preferred financial instrument. If the server system determines that it has received such a command, the method proceeds to block 318, and the server system can change the electronic wallet data to designate the second financial instrument as the preferred financial instrument” (Col 11 lines 16-25 of Wei); and “the payment collection module 110 is executable by the processor 104 to send a second request for the payment to a second financial service provider corresponding to a second one of the plurality of financial instruments associated with the customer account” (Col 4 line 64-Col 5 line 3 of Wei)). 

Regarding claim(s) 9 and 18, Wei discloses:
          modify one or more linked digital wallets used for completion of the transaction request based on user defined settings, machine learning, or a combination thereof. (By disclosing, “For instance, an e-mail sent by the server system to the customer e-mail address includes a selectable indicator, such as a one-click indicator, of an option to modify the electronic wallet to select the second financial instrument as the preferred financial instrument. If the server system determines that it has received such a command, the method proceeds to block 318, and the server system can change the electronic wallet data to designate the second financial instrument as the preferred financial instrument” (Col 11 lines 16-25 of Wei)).

Claim(s) 2, 3, 7, 11, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 8370264), in view of Reed (US 10579974), further in view of Grassadonia (US 10055715), Xue (CN 107563747), and Davis (US 9870562). 
Regarding claim(s) 2, 11, and 20, Wei discloses:
          update the at least one linked digital wallet based on the transaction (By disclosing, “For instance, an e-mail sent by the server system to the customer e-mail address includes a selectable indicator, such as a one-click indicator, of an option to modify the electronic wallet to select the second financial instrument as the preferred financial instrument. If the server system determines that it has received such a command, the method proceeds to block 318, and the server system can change the electronic wallet data to designate the second financial instrument as the preferred financial instrument” (Col 11 lines 16-25 of Wei)).
          Wei does not disclose:
          execute a digital signature algorithm using private/public key pairs to authenticate the at least one linked digital wallet.
           However, Davis teaches:
          execute a digital signature algorithm using private/public key pairs to authenticate the at least one linked digital wallet (By disclosing, “the data element reserved for private use, or an additional data element reserved for private use, may also include payer information, such as a transaction identifier and digital signature associated with the payer 102 to verify a source of the blockchain currency used to fund the transaction” (Col 16, lines 40-46 of Davis); and “The digital signature may be generated using a private key corresponding to the public key” (Col 7 lines 20-26 of Davis)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wei in view of Davis to include techniques of execute a digital signature algorithm using private/public key pairs to authenticate the at least one linked digital wallet. Doing so would result in an improved invention because this would verify the ownership of a fund in a digital wallet, such that the owner is authorized to transfer the fund from the digital wallet, thus improving the security of the transaction.

Regarding claim(s) 3, and 12, Wei does not disclose:
          wherein the transaction request is read from a blockchain; and
          record transaction confirmation instructions to the blockchain.  
          However, Davis teaches:
          wherein the transaction request is read from a blockchain (By disclosing, “In step 1002, a transaction request may be received by a receiving device (e.g., the receiving unit 202), wherein the transaction request includes at least a network identifier associated with a blockchain network (e.g., the blockchain network 106)” (Col 22 lines 47-52 of Davis)); and
          record transaction confirmation instructions to the blockchain (By disclosing, “The transmitting unit 206 may then transmit the blockchain transaction to the blockchain network 106 using methods and systems that will be apparent to persons having skill in the relevant art” (Col 10 lines 35-49 of Davis)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wei in view of Davis to include techniques of wherein the transaction request is read from a blockchain; and record transaction confirmation instructions to the blockchain.  Doing so would result in an improved invention because this would leverage the advantages of using blockchain (e.g. decentralized structure, reduced costs, visibility and traceability, immutability, etc.).

Regarding claim(s) 7, and 17, Wei does not disclose:
          receive from a participant computing device cryptographic authentication information verifying the identity of the participant.  
          However, Davis teaches:
          receive from a participant computing device cryptographic authentication information verifying the identity of the participant (By disclosing, “the data element reserved for private use, or an additional data element reserved for private use, may also include payer information, such as a transaction identifier and digital signature associated with the payer 102 to verify a source of the blockchain currency used to fund the transaction” (Col 16, lines 23-48 of Davis)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wei in view of Davis to include techniques of receive from a participant computing device cryptographic authentication information verifying the identity of the participant. Doing so would result in an improved invention because this would verify the ownership of a fund in a digital wallet by using encrypted signatures, such that the owner is authorized to transfer the fund from the digital wallet, thus improving the security of the transaction.

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 8370264), in view of Reed (US 10579974), further in view of Grassadonia (US 10055715), Xue (CN 107563747), and Zhao (US 20130332358). 
Regarding claim(s) 4, and 13, Wei does not disclose:
          wherein a predetermined criteria includes geolocation data; and 
          compare geolocation information of the transaction request to that of the predetermined criteria, wherein the transaction information transmitted to the user computing device includes an indication of any discrepancy therebetween.
           However, Zhao teaches:
           wherein the predetermined criteria includes geolocation data (By disclosing, “When the payment account is used with a merchant, first location data associated with the physical location of the payment request is received, retrieved, or otherwise obtained. Second location data is then retrieved from the user device associated with the payment account. The first location data is then compared to the second location data to determine whether they are within a predetermined distance of each other.” ([0022] of Zhao)); and
           compare geolocation information of the transaction request to that of the predetermined criteria, wherein the transaction information transmitted to the user computing device includes an indication of any discrepancy therebetween. (By disclosing, “When the payment account is used with a merchant, first location data associated with the physical location of the payment request is received, retrieved, or otherwise obtained. Second location data is then retrieved from the user device associated with the payment account. The first location data is then compared to the second location data to determine whether they are within a predetermined distance of each other.” ([0022] of Zhao); and “At block 112 of the method 100, the fraud detection system provider device sends a security alert 404 to the user device 400 over the network.” ([0043] and Fig. 4a of Zhao)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wei in view of Zhao to include techniques of wherein a predetermined criteria includes geolocation data; and compare geolocation information of the transaction request to that of the predetermined criteria, wherein the transaction information transmitted to the user computing device includes an indication of any discrepancy therebetween. Doing so would result in an improved invention because this would restrict the use of a credit card to the same location as a mobile user device such that if the credit card is stolen from a user of the user device, payment requests made using that credit card will be denied, thus improving the security of the claimed invention ([0054] of Zhao).

Claim(s) 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 8370264), in view of Reed (US 10579974), further in view of Grassadonia (US 10055715), Xue (CN 107563747), and Duke (US 20150161611). 
Regarding claim(s) 5, and 14, Wei does not disclose:
          wherein the participant is associated with one or more participant categories; and 
           compare the one or more participant categories to that of the predetermined criteria, wherein the transaction information transmitted to the user computing device includes an indication of any discrepancy therebetween.  
           However, Duke teaches:
            wherein the participant is associated with one or more participant categories (By disclosing, “Some other examples could comprise comparison of typical merchants, merchant category code, …. The degree (e.g., magnitude) of departure from normal behavior may be selected by the processing system according to experience of the degree-of-departure value that corresponds to typically unacceptable risk. This degree-of-departure value for the data, and for the user's behavior, may be measured mathematically using a variety of measures known to those skilled in the art” ([0059] of Duke)); and 
           compare the one or more participant categories to that of the predetermined criteria, wherein the transaction information transmitted to the user computing device includes an indication of any discrepancy therebetween (By disclosing, “Some other examples could comprise comparison of typical merchants, merchant category code, …. The degree (e.g., magnitude) of departure from normal behavior may be selected by the processing system according to experience of the degree-of-departure value that corresponds to typically unacceptable risk. This degree-of-departure value for the data, and for the user's behavior, may be measured mathematically using a variety of measures known to those skilled in the art” ([0059] of Duke); and “the system responds to a high fraud score and high self-similarity score by action to the transaction processing system for generating an alert and sending a message to contact the account holder at box 410” ([0068] of Duke)). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wei in view of Duke to include techniques of wherein the participant is associated with one or more participant categories; and compare the one or more participant categories to that of the predetermined criteria, wherein the transaction information transmitted to the user computing device includes an indication of any discrepancy therebetween. Doing so would result in an improved invention because this would identify a potential fraudulent transaction when the transaction is associated with a type of service that the user has never used before, thus improving the security of the claimed invention.
           
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 8370264), in view of Reed (US 10579974), further in view of Grassadonia (US 10055715), Xue (CN 107563747), and Chen (US 11151468). 
Regarding claim(s) 6, and 15, Wei does not disclose:
          compare the transaction request to previous transactions from the participant, wherein the transaction information transmitted to the user computing device includes an indication of any significant discrepancy therebetween.  
           However, Chen teaches:
           compare the transaction request to previous transactions from the participant, wherein the transaction information transmitted to the user computing device includes an indication of any significant discrepancy therebetween (By disclosing, “For example, to detect whether a credit card been compromised by fraud the system compares the new transaction to the user’s previous transaction” (Col 13 lines 20-30 of Chen); and “the authorization determination may be transmitted to a card holder device 1490 via message 1436. This can provide timely and important information to a card holder regarding potential fraudulent activity related to their account.” (Col 21 lines 42-46 of Chen)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wei in view of Chen to include techniques of compare the transaction request to previous transactions from the participant, wherein the transaction information transmitted to the user computing device includes an indication of any significant discrepancy therebetween. Doing so would result in an improved invention because this would identify a potential fraudulent transaction when the transaction behavior is not consistent with historical behavior, thus improving the security of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120047008 to Alhadeff for disclosing determining an account from a plurality of accounts based on exchange rates associated with the accounts.
US 9219824 to Harper for disclosing selecting a bitcoin wallet from a plurality of user wallets to perform an exchange transaction. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685         

/JAY HUANG/Primary Examiner, Art Unit 3619